 



Exhibit 10.1
STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   PURCHASE AND SALE OF COMMON STOCK    
1  
 
               
 
  1.1   Sale and Issuance of Common Stock     1  
 
  1.2   Closing; Delivery     1  
 
  1.3   Sale of Milestone Shares of Common Stock     2  
 
  1.4   Use of Proceeds     2  
 
  1.5   Defined Terms Used in this Agreement     3  
 
                2.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY     4  
 
               
 
  2.1   Organization, Good Standing, Corporate Power and Qualification     4  
 
  2.2   Capitalization     4  
 
  2.3   Subsidiaries     4  
 
  2.4   Authorization     4  
 
  2.5   Valid Issuance of Shares     5  
 
  2.6   Governmental Consents and Filings     5  
 
  2.7   Litigation     5  
 
  2.8   Intellectual Property     5  
 
  2.9   Compliance with Other Instruments     6  
 
  2.10   Agreements; Actions     6  
 
  2.11   Rights of Registration and Voting Rights     7  
 
  2.12   Absence of Liens     7  
 
  2.13   Material Liabilities     7  
 
  2.14   Changes     7  
 
  2.15   Employee Matters     8  
 
  2.16   Corporate Documents     8  
 
  2.17   Disclosure     8  
 
                3.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS     8  
 
               
 
  3.1   Authorization     8  
 
  3.2   Purchase Entirely for Own Account     8  
 
  3.3   Disclosure of Information     9  
 
  3.4   Restricted Securities     9  
 
  3.5   Risk Factors     9  
 
  3.6   No Public Market     9  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  3.7   Legends     9  
 
  3.8   Accredited Investor     10  
 
  3.9   Foreign Investors     10  
 
  3.10   No General Solicitation     10  
 
  3.11   Exculpation Among Purchasers     10  
 
  3.12   Residence     10  
 
                4.   CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT INITIAL
CLOSING     10  
 
               
 
  4.1   Representations and Warranties     10  
 
  4.2   Performance     10  
 
  4.3   Compliance Certificate     11  
 
  4.4   Qualifications     11  
 
  4.5   Investors’ Rights Agreement     11  
 
  4.6   Shareholders Agreement     11  
 
  4.7   Articles     11  
 
  4.8   Officer’s Certificate     11  
 
  4.9   Proceedings and Documents     11  
 
  4.10   Securities Laws and Regulations     11  
 
                5.   CONDITIONS OF THE COMPANY’S OBLIGATIONS AT INITIAL CLOSING
    11  
 
               
 
  5.1   Representations and Warranties     11  
 
  5.2   Performance     11  
 
  5.3   Qualifications     12  
 
  5.4   Investors’ Rights Agreement     12  
 
  5.5   Shareholders Agreement     12  
 
                6.   CONDITIONS OF THE 2ND AND 3RD TRANCHE CLOSINGS     12  
 
                7.   MISCELLANEOUS     12  
 
               
 
  7.1   Survival of Warranties     12  
 
  7.2   Successors and Assigns     12  
 
  7.3   Governing Law     12  
 
  7.4   Counterparts; Facsimile     12  
 
  7.5   Titles and Subtitles     12  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  7.6   Notices     13  
 
  7.7   Amendments and Waivers     13  
 
  7.8   Severability     13  
 
  7.9   Delays or Omissions     13  
 
  7.10   Entire Agreement     13  
 
  7.11   Dispute Resolution     13  

-iii-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 25th day
of April, 2008, by and among Compact Particle Acceleration Corporation, a
Wisconsin corporation (the “Company”), TomoTherapy Incorporated, a Wisconsin
corporation (“TomoTherapy”), and the investors listed on Exhibit A attached to
this Agreement (each a “Purchaser” and together the “Purchasers”).
     The parties hereby agree as follows:
     1. Purchase and Sale of Common Stock.
          1.1 Sale and Issuance of Common Stock.
               (a) The Company shall adopt and file with the State of Wisconsin
Department of Financial Institutions on or before the Initial Closing (as
defined in Section 1.2 below) the Amended and Restated Articles of Incorporation
in the form of Exhibit B attached to this Agreement (the “Articles”).
               (b) Subject to the terms and conditions of this Agreement, each
Purchaser agrees to purchase at the Initial Closing, and the Company agrees to
sell and issue to each Purchaser a party hereto at such time at the Initial
Closing, that number of shares of the Company’s Series A Common Stock, $0.001
par value per share (the “Series A Common Stock”), and that number of shares of
the Company’s Series B Common Stock, $0.001 par value per share (the “Series B
Common Stock”), set forth opposite each such Purchaser’s name on Exhibit hereto
under the heading “Initial Shares,” at a purchase price of $1.00 per share for
the Series A Common Stock and $0.57 per share for the Series B Common Stock.
               (c) After the Initial Closing, the Company may sell, pursuant to
this Agreement, additional shares of Series A Common Stock or Series B Common
Stock in this first tranche (the “Additional Sales”) to one or more purchasers
(the “Additional Purchasers”), provided that (i) each such subsequent Additional
Sale is consummated on or prior to September 1, 2008, (ii) all Shares sold
pursuant to Additional Sales are sold at the same price as shares of the same
series, as set forth in Section 1.1(b) of this Agreement, and (iii) each
Additional Purchaser, if not already so, shall become a party to the Transaction
Agreements by executing and delivering a counterpart signature page to each of
the Transaction Agreements, or a joinder agreement thereto, and upon such
execution and delivery shall become a “Purchaser” hereunder. Exhibit to this
Agreement shall be updated to reflect the number of Shares purchased pursuant to
Additional Sales by the Additional Purchasers.
          1.2 Closing; Delivery.
               (a) The initial purchase and sale of Shares pursuant to
Section 1.1(b) shall take place remotely via the exchange of documents and
signatures, at 10:00 a.m. Central

-1-



--------------------------------------------------------------------------------



 



Time, on April 25, 2008, or at such other time and place as the Company and the
Purchasers mutually agree upon, orally or in writing (which time and place are
designated as the “Initial Closing”). In the event there is more than one
closing prior to September 1, 2008, the term “Closing” shall apply to each such
closing unless otherwise specified.
               (b) At each Closing, the Company shall deliver to each Purchaser
a certificate representing the Shares being purchased by such Purchaser at such
Closing against payment of the purchase price therefor by check payable to the
Company, by wire transfer to a bank account designated by the Company or by any
combination of such methods.
          1.3 Sale of Milestone Shares of Common Stock.
               (a) Second Tranche Shares. After the 2nd Tranche Milestone Event
specified in Exhibit C attached to this Agreement (the “2nd Tranche Milestone”)
has been met, and TomoTherapy and the Company have jointly provided notice of
the Company’s intent to sell shares pursuant to the second tranche (the “2nd
Tranche Sale”), the Company shall sell, and each Purchaser shall purchase, on a
date designated by the Company (the “2nd Tranche Closing Date”) that is not less
than thirty (30) days after providing notice of the 2nd Tranche Sale, the number
of shares identified in such notice and such amount which shall not exceed the
number of shares of Series A Common Stock and Series B Common Stock as set forth
next to each such Purchaser’s name at Exhibit A under the heading “2nd Tranche
Shares” (collectively, the “2nd Tranche Shares”), at the same price as shares of
the same series, as set forth in Section 1.1(b) of this Agreement.
               (b) Third Tranche Shares. After the 3rd Tranche Milestone Event
specified in Exhibit C attached to this Agreement (the “3rd Tranche Milestone”)
has been met, and TomoTherapy and the Company have jointly provided notice of
the Company’s intent to sell Shares pursuant to the third tranche (the “3rd
Tranche Sale”), the Company shall sell, and each Purchaser shall purchase, on a
date designated by the Company (the “3rd Tranche Closing Date”) that is not less
than thirty (30) days after providing notice of the 3rd Tranche Sale, the number
of shares identified in such notice and such amount which shall not exceed the
number of shares of Series A Common Stock and Series B Common Stock as set forth
next to such Purchaser’s name at Exhibit A under the heading “3rd Tranche
Shares” plus, to the extent applicable, any shares not otherwise offered to such
Purchaser in the 2nd Tranche Sale but listed under the heading 2nd Tranche
Shares in Exhibit A (collectively, the “3rd Tranche Shares”), at the same price
as shares of the same series, as set forth in Section 1.1(b) of this Agreement.
          1.4 Use of Proceeds. In accordance with the directions of the
Company’s Board of Directors (the “Board”), the Company will use the proceeds
from the sale of the Shares under this Agreement to fund (a) costs and expenses
related to developing a Dielectric Wall Accelerator for proton therapy and
associated proton therapy system, including capital expenditures associated
therewith, whether such development occurs within the Company or at a research
partner; (b) the Company’s operations in accordance with the Board-approved plan
and budget; (c) payments made in connection with that certain License between
TomoTherapy and the California Board of Regents and the Cooperative Research and
Development Agreement between TomoTherapy and Lawrence Livermore National
Laboratory to fund licensing, royalty

-2-



--------------------------------------------------------------------------------



 



and other costs and expenses related to intellectual property protection; and
(4) general working capital of the Company.
          1.5 Defined Terms Used in this Agreement. In addition to the terms
defined above, the following capitalized terms used in this Agreement shall be
construed to have the meanings set forth or referenced below.
          “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, without limitation, any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Common Stock” means the Company’s Common Stock, $0.001 par value per
share.
          “Company Intellectual Property” means all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, trade secrets, licenses, domain names, mask works, information and
proprietary rights and processes as are necessary to the conduct of the
Company’s business as now conducted and as presently proposed to be conducted.
          “Investors’ Rights Agreement” means the agreement between the Company
and the Purchasers who are purchasing Series B Common Stock, to be dated as of
the date of the Initial Closing, in the form of Exhibit D attached to this
Agreement.
          “Knowledge,” including the phrase “to the Company’s Knowledge,” shall
mean the actual knowledge of the following officers: Shawn Guse, General
Manager, and John Hughes, Vice President of Commercial Operations.
          “Material Adverse Effect” means a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property or results of operations of the Company, taken as a whole.
          “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Shareholders Agreement” means the agreement between the Company and
the Purchasers, to be dated as of the date of the Initial Closing, in the form
of Exhibit E attached to this Agreement.
          “Shares” or, individually, “Share” means shares of Common Stock.

-3-



--------------------------------------------------------------------------------



 



          “Transaction Agreements” means this Agreement, the Investors’ Rights
Agreement and the Shareholders Agreement.
     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that the following representations are
true and complete as of the date of the Initial Closing, except as otherwise
indicated.
          2.1 Organization, Good Standing, Corporate Power and Qualification.
The Company is a corporation duly organized, validly existing, has filed with
the Wisconsin Department of Financial Institutions the most recent annual report
required to be filed by it, and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted.
The Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.
          2.2 Capitalization.
               (a) Upon filing of the Articles, immediately prior to the Initial
Closing, the authorized capital of the Company consists of the following:
100,000,000 shares of Common Stock, of which (i) 25,000,000 shares are
designated as Series A Common Stock, $0.001 par value per share, 1,000 shares of
which will be issued and outstanding, and (ii) 75,000,000 shares are designated
as Series B Common Stock, none of which will be issued and outstanding. In
addition, TomoTherapy holds a warrant to purchase that number of shares of
Series A Common Stock that equals (1) the quotient of the amount of the
valuation of TomoTherapy’s capital contribution to the Company, which valuation
is to be determined by FTI Consulting, Inc., divided by One Dollar ($1.00),
minus (2) one thousand (1,000).
               (b) Schedule 2.2(b) sets forth the capitalization of the Company
immediately following the Initial Closing. Except as provided in Schedule 2.2(b)
and the Transaction Agreements, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, to purchase or acquire from
the Company any Shares, or any securities convertible into or exchangeable for
Shares.
          2.3 Subsidiaries. The Company does not currently own or control,
directly or indirectly, any other corporation, partnership, trust, joint
venture, limited liability company, association or other business entity.
          2.4 Authorization. All corporate action required to be taken by the
Board and the Company’s shareholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Shares at the Closing, has
been taken or will be taken prior to the Closing. All action on the part of the
officers of the Company necessary for the execution and delivery of the
Transaction Agreements, the performance of all obligations of the Company under
the Transaction Agreements to be performed as of the Closing, and the issuance
and delivery of the Shares has been taken or will be taken prior to the Closing.
The Transaction Agreements, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their

-4-



--------------------------------------------------------------------------------



 



respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Investors’ Rights
Agreement may be limited by applicable federal or state securities laws.
          2.5 Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws and liens
or encumbrances created by or imposed by a Purchaser. Assuming the accuracy of
the representations of the Purchasers in Section 3 of this Agreement and subject
to the filings described in Section 2.6(ii) below, the Shares will be issued in
compliance with all applicable federal and state securities laws.
          2.6 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Articles, which will have been filed as of the Initial
Closing, and (ii) filings pursuant to Regulation D of the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.
          2.7 Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or, to the Knowledge of the Company,
investigation pending or currently threatened in writing (i) against the Company
or any officer, or director of the Company arising out of their employment or
relationship with the Company; (ii) to the Company’s Knowledge, that questions
the validity of the Transaction Agreements or the right of the Company to enter
into them, or to consummate the transactions contemplated by the Transaction
Agreements; or (iii) to the Company’s Knowledge, that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          2.8 Intellectual Property. To the Company’s Knowledge, no product or
service marketed or sold (or proposed to be marketed or sold) by the Company
violates or will violate any license or infringes or will infringe any
intellectual property rights of any other party. Other than as contemplated in
its license with TomoTherapy and with respect to commercially available software
products under standard end-user object code license agreements, there are no
outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to the Company Intellectual Property,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, proprietary rights and
processes of any other Person. The Company has not received any communications
alleging that the Company has violated or, by conducting its business, would
violate any of the patents,

-5-



--------------------------------------------------------------------------------



 



trademarks, service marks, trade names, copyrights, trade secrets, mask works or
other proprietary rights or processes of any other Person.
          2.9 Compliance with Other Instruments. The Company is not in violation
or default (i) of any provisions of its Articles or Bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, or (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound, or, to its Knowledge, of any
provision of federal or state statute, rule or regulation applicable to the
Company, the violation of which would have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements will
not result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (i) a default under any
such provision, instrument, judgment, order, writ, decree, contract or agreement
or (ii) an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
forfeiture or nonrenewal of any material permit or license applicable to the
Company.
          2.10 Agreements; Actions.
               (a) Except for the Transaction Agreements and the Company’s
agreements with TomoTherapy, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company in excess of One Hundred Thousand Dollars
$100,000, (ii) the license of any patent, copyright, trademark, trade secret or
other proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.
               (b) The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred any indebtedness for money borrowed or
incurred any other liabilities individually in excess of One Hundred Thousand
Dollars ($100,000) or in excess of One Million Dollars ($1,000,000) in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of this Section 2.10(b), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons the
Company has reason to believe are affiliated with each other) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsection.
               (c) The Company is not a guarantor or indemnitor of any
indebtedness of any other Person.
          2.11 Rights of Registration and Voting Rights. Except as provided in
the Investors’ Rights Agreement, the Company is not under any obligation to
register under the

-6-



--------------------------------------------------------------------------------



 



Securities Act any of its currently outstanding securities or any securities
issuable upon exercise of its currently outstanding securities. To the Company’s
Knowledge, except as contemplated in the Shareholders Agreement, no shareholder
of the Company has entered into any agreements with respect to the voting of
capital shares of the Company.
          2.12 Absence of Liens. The property and assets that the Company owns
are free and clear of all mortgages, deeds of trust, liens, loans and
encumbrances, except for statutory liens for the payment of current taxes that
are not yet delinquent and encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets. With respect to the property and assets it leases,
the Company is in compliance with such leases and, to its Knowledge, holds a
valid leasehold interest free of any liens, claims or encumbrances other than
those of the lessors of such property or assets.
          2.13 Material Liabilities. The Company has no liability or obligation,
absolute or contingent (individually or in the aggregate), except
(i) obligations and liabilities incurred after the date of incorporation in the
ordinary course of business that are not material, individually or in the
aggregate, and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles.
          2.14 Changes. Since date of incorporation of the Company there has not
been:
               (a) any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Material Adverse Effect;
               (b) any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect;
               (c) any waiver or compromise by the Company of a valuable right
or of a material debt owed to it;
               (d) any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Company, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Material Adverse Effect;
               (e) any resignation or termination of employment of any officer
of the Company;
               (f) any mortgage, pledge, transfer of a security interest in, or
lien, created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;

-7-



--------------------------------------------------------------------------------



 



               (g) any loans or guarantees made by the Company to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;
               (h) any declaration, setting aside or payment or other
distribution in respect of any of the Company’s capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any of such stock by the
Company;
               (i) any sale, assignment or transfer of any Company Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect; or
               (j) any arrangement or commitment by the Company to do any of the
things described in this Section 2.14.
          2.15 Employee Matters. The Company has not had and as of the date
hereof does not have any employees.
          2.16 Corporate Documents. The Articles and the Bylaws of the Company
are in the form provided to the Purchasers.
          2.17 Disclosure. The Company has made available to the Purchasers all
the information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire Shares hererunder.
     3. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:
          3.1 Authorization. The Purchaser has full power and authority to enter
into the Transaction Agreements or, in the case of a Purchaser who is natural
person, has the legal capacity to enter into the Transaction Agreements. The
Transaction Agreements to which the Purchaser is a party, when executed and
delivered by the Purchaser, will constitute valid and legally binding
obligations of the Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (b) to the extent the indemnification provisions contained in the
Investors’ Rights Agreement may be limited by applicable federal or state
securities laws.
          3.2 Purchase Entirely for Own Account. The Shares to be acquired by
the Purchaser hereunder will be acquired for investment for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Purchaser has no present
intention of selling, granting any participation in or otherwise distributing
the same. By executing this Agreement, the Purchaser further represents that the
Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Shares. The Purchaser
has not been formed for the specific purpose of acquiring the Shares.

-8-



--------------------------------------------------------------------------------



 



          3.3 Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management and financial affairs and the terms
and conditions of the offering of the Shares with the Company’s management and
has had an opportunity to review the Company’s facilities.
          3.4 Restricted Securities. The Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.
The Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares for resale except as set forth in the Investors’
Rights Agreement. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.
          3.5 Risk Factors. The Purchaser has taken full cognizance of and
understands all of the risk factors related to the purchase of the Shares,
including, but not limited to, those set forth in Exhibit G of this Agreement.
          3.6 No Public Market. The Purchaser understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.
          3.7 Legends. The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:
               (a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”;
               (b) Any legend set forth in, or required by, the other
Transaction Agreements; and
               (c) Any legend required by the securities laws of any state to
the extent such laws are applicable to the Shares represented by the certificate
so legended.

-9-



--------------------------------------------------------------------------------



 



          3.8 Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
          3.9 Foreign Investors. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. The Purchaser’s subscription and payment for and
continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.
          3.10 No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, shareholders or partners has either
directly or indirectly, including through a broker or finder, (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.
          3.11 Exculpation Among Purchasers. The Purchaser acknowledges that it
is not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Purchaser agrees that neither any Purchaser nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.
          3.12 Residence. If the Purchaser is a natural person, then the
Purchaser resides in the state or province identified in the address of the
Purchaser set forth on the signature page hereto; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on the
signature page hereto.
     4. Conditions to the Purchasers’ Obligations at Initial Closing. The
obligations of each Purchaser to purchase Shares at the Closing are subject to
the fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived:
          4.1 Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct in all material
respects as of the Initial Closing.
          4.2 Performance. The Company shall have performed and complied with in
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Initial Closing.
          4.3 Compliance Certificate. An officer of the Company shall have
delivered to the Purchasers at the Closing a certificate certifying that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled.

-10-



--------------------------------------------------------------------------------



 



          4.4 Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of the
Initial Closing.
          4.5 Investors’ Rights Agreement. The Company and each Purchaser who is
purchasing Series B Common Stock (other than the Purchaser relying upon this
condition to excuse such Purchaser’s performance hereunder) shall have executed
and delivered the Investors’ Rights Agreement.
          4.6 Shareholders Agreement. The Company and each Purchaser (other than
the Purchaser relying upon this condition to excuse such Purchaser’s performance
hereunder) shall have executed and delivered the Shareholders Agreement.
          4.7 Articles. The Company shall have filed the Articles with the State
of Wisconsin Department of Financial Institutions.
          4.8 Officer’s Certificate. An officer of the Company shall have
delivered to the Purchasers at the Initial Closing a certificate certifying
(i) the Bylaws of the Company, and (ii) the resolutions of the Board approving
the Transaction Agreements and the transactions contemplated under the
Transaction Agreements.
          4.9 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Initial Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to each Purchaser, and each Purchaser (or its counsel) shall have
received all such counterpart original and certified or other copies of such
documents as reasonably requested.
          4.10 Securities Laws and Regulations. The Shares and their sale and
issuance pursuant to this Agreement shall be in compliance with all applicable
federal and state securities laws and the regulations promulgated thereunder.
     5. Conditions of the Company’s Obligations at Initial Closing. The
obligations of the Company to sell Shares to the Purchasers at the Closing are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
          5.1 Representations and Warranties. The representations and warranties
of each Purchaser contained in Section 3 shall be true and correct in all
respects as of the Initial Closing.
          5.2 Performance. The Purchasers shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before the Initial Closing.
          5.3 Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required

-11-



--------------------------------------------------------------------------------



 



in connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall be obtained and effective as of the Initial Closing.
          5.4 Investors’ Rights Agreement. Each Purchaser who is purchasing
Series B Common Stock shall have executed and delivered the Investors’ Rights
Agreement.
          5.5 Shareholders Agreement. Each Purchaser shall have executed and
delivered the Shareholders Agreement.
     6. Conditions of the 2nd and 3rd Tranche Closings.
          6.1 Unless otherwise waived by all parties hereto, the 2nd Tranche
Closing Date shall not occur unless and until the Company shall have provided
the Purchasers with written notice of completion of the 2nd Tranche Milestone.
          6.2 Unless otherwise waived by all parties hereto, the 3rd Tranche
Closing Date shall not occur unless and until the Company shall have provided
the Purchasers with written notice of completion of the 3rd Tranche Milestone.
     7. Miscellaneous.
          7.1 Survival of Warranties. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing for a period of one year.
          7.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
          7.3 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law or
rules of construction concerning the draftsman hereof.
          7.4 Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile or pdf signature and in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
          7.5 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          7.6 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of

-12-



--------------------------------------------------------------------------------



 



actual receipt or: (a) personal delivery to the party to be notified, (b) when
sent, if sent by facsimile during normal business hours of the recipient, and if
not sent during normal business hours, then on the recipient’s next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) business day after
deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their address on the
signature page hereto, or to such facsimile number or address as subsequently
modified by written notice given in accordance with this Section 7.6.
          7.7 Amendments and Waivers. Except as to an individual Purchaser’s
investment amount as set forth in Exhibit A, any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
the holders of a majority of the then-outstanding Shares purchased or to be
purchased hereunder. As to an individual Purchaser’s investment amount as set
forth in Exhibit A, such amount may be amended, terminated or waived only with
the written consent of the Company and such Purchaser. Any amendment or waiver
effected in accordance with this Section 7.7 shall be binding upon the
Purchasers and each transferee of the Shares, each future holder of all such
securities and the Company.
          7.8 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
          7.9 Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
          7.10 Entire Agreement. This Agreement (including the Exhibits and
schedules hereto), the Articles and the other Transaction Agreements constitute
the full and entire understanding and agreement among the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties are expressly
canceled.
          7.11 Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of Dane County in the State of
Wisconsin for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the
federal and state courts located within the geographic boundaries of Dane County

-13-



--------------------------------------------------------------------------------



 



in the State of Wisconsin, and (c) hereby waive, and agree not to assert, by way
of motion, as a defense, or otherwise, in any such suit, action or proceeding,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
The prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
[Signature Page Follows]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Series A Common Stock
Purchase Agreement as of the date first written above.

                  COMPANY:    
 
                COMPACT PARTICLE ACCELERATION CORPORATION    
 
           
 
  By:   /s/ Shawn Guse    
 
  Name:  
Shawn Guse
   
 
  Title:  
General Manager
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  PURCHASERS:    
 
                DaneVest Tech Fund I, LP    
 
           
 
  By:   /s/ Joseph Hildebrandt    
 
  Name:  
Joseph Hildebrandt
   
 
  its:  
Manager
   
 
     
 
   
 
                The Endeavors Group, LLC    
 
           
 
  By:   /s/ Michael J. Cudahy    
 
  Name:  
Michael J. Cudahy
   
 
  its:  
Managing Member
   
 
     
 
   
 
                Libby One LLC    
 
           
 
  By:   /s/ Jose Luis Pino-y-Torres    
 
  Name:  
Jose Luis Pino-y-Torres
   
 
  its:  
Manager
   
 
     
 
   
 
                TomoPro Investment, LLC    
 
           
 
  By:   /s/ John Bodilly    
 
  Name:  
John Bodilly
   
 
  its:  
Manager
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  TomoTherapy Incorporated    
 
           
 
  By:   /s/ Frederick A. Robertson    
 
  Name:  
Frederick A. Robertson
   
 
  Its:  
CEO
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Remaining schedules and exhibits are intentionally omitted.

 